Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/22/2020 has been entered. Claims 1 – 5 remain pending. Claim 5 remains withdrawn. Claims 6 – 8 are newly added. Claims 1 – 5 and 6 – 8 are under examination. Claims 6 – 7 find support in at least Fig 10. Claim 8 finds support in at least original claim 2. 
The amendment to claim 3 has overcome the 112(b) rejection previously set forth. The rejection is withdrawn.  
The amendment the claim 1, as well as applicant’s arguments thereto, have overcome the rejection in view of Therrien and Messler, previously set forth. The rejection is withdrawn. However, upon further consideration, a new rejection is made in view of Charest (US2011/0315281) as evidenced by Chiriac (US2018/0274052)

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Charest (US2011/0315281) as evidenced by Chiriac (US2018/0274052)
 
Regarding claims 1 and 3,  Charest teaches a method of post hot-forming, processing to obtain tailored properties [Title] beginning with a steel blank (interpreted as steel plate, as claimed) [Abstract, 0003]. Charest further discloses the method includes the steps of;
Heating the steel blank to a temperature above its Ac3 temperature (meeting the claimed limitation of heating steel plate to a temperature higher than a first transformation temperature at which austenization is completed) [0008]
Placing the heated blank into cooled or uncooled dies, stamping/deforming, and by rapidly cooling (meeting the claimed limitation of claim 3) to convert the austenite structure into a martensite microstructure (meeting the claimed limitation of “quenching” and “a cooling rate higher than an upper critical cooling rate” given that a martensite structure is achieved) [0008]
Subsequently, performing a second thermal treatment step (interpreted as the “reheating step”, as claimed) in which a first region (interpreted as the “second area”, as claimed) of the product is heated to a temperature lower than the Ac3 transition temperature and between 370°C -  800°C, wherein the upper end of the range overlaps with the Ac1 – Ac3 temperature range (~700 – 800°C) (meeting the claimed limitation of reheating higher than a second transformation temperature at which austenitization starts, and below the first transformation temperature) [0009]
Wherein first region (which is interpreted as the “second area” as claimed) is heated using induction plates [0010] 
Cooling the reheated first region of the product by gas-cooling or with cooling fans/jets [0011], and in which, following the cooling, the first region is a “soft zone” [0041] (meeting the claimed limitation of cooling the reheated steel at a cooling rate lower than a lower critical cooling rate).


Charest also discloses that the second region is protected/insulated from the second thermal treatment using various cooling methods [012] in order to retain the original martensite, but that a transition zone of finite width exists along the boundary [0044] (interpreted as the third area). Given that second region is intentionally protected/insulated with a cooling method [0012], but that a transition zone with intermediate properties [0044] is still formed at the boundary, it is interpreted that the transition zone is heated to a temperature that is lower than the second transformation temperature, as a result of only heat conduction from the second thermal treatment applied to the first region. 
Charest discloses that the first region (i.e. the second area, as claimed) contains tempered martensite but does not explicitly disclose that the first region also possesses ferrite and pearlite.
However, Chiriac discloses a substantially similar method in which a steel sheet is hot stamped to produce martensite [0029], then selected regions are reheated by induction heating to a temperature between the Ac1 and Ac3 [0031 – 0033], followed by slowly cooling [0035]. Chiriac further discloses that a relatively slow cooling rate forms ferrite and pearlite microstructure, in the region that was reheated. 	Therefore, given that the second thermal treatment temperature range, 370 – 800°C, overlaps with the temperature range of the Ac1 – Ac3 temperature range (~700 – 800°C, see Chiriac [0032]), and discloses slow cooling the first region with cooling fans [0011] and that, as evidenced by Chiriac, heating to said temperature range and slowly cooling results in ferrite and pearlite forming, there is a 
Further, while Charest does not explicitly teach the microstructure of transition zone (i.e. the third area, as claimed), given that Charest teaches a substantially similar method, there is a reasonable expectation that Charest would meet/possess the claimed limitation of “an area composed of only tempered martensite is formed in a third area”. 
Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Lastly, in regards to the overlapping temperature ranges taught in Charest, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I).

Regarding claims 2 and 8, Charest teaches the invention as applied above in claim 1. Charest discloses that the second thermal treatment (i.e. reheating step) performed on the first region (i.e. the second area as claimed) can be performed by using induction coils or induction plates [0010, 0057 – 0060, Fig 7 – Fig 9], meeting the claimed limitation of reheating the second area by induction heating (claim 2) and reheating by induction only (claim 8). 
 
Regarding claim 4, Charest teaches the invention as applied above in claim 1. Charest does not explicitly teach the microstructure of transition zone (i.e. third area, as claimed). However, given that Charest teaches a substantially similar method, there is a reasonable expectation that Charest would meet/possess a structure in the transition zone that changes from martensite to tempered martensite. Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 6, Charest teaches the invention as applied above in claim 1. Charest discloses that the transition zone (i.e. the third area as claimed) has a finite width, which means that a first boundary and second boundary are necessarily presents, and that the zone exists along the boundary of the first region and second region [0044; Fig 1, labeled 124]. Therefore, the transition zone of Charest meets the limitation that the third area has a first and second boundary in which the first boundary is between the third area and first area and the second boundary is between the third area and second area, as claimed. 

Regarding claim 7, Charest teaches the invention as applied above in claim 1. Charest does not explicitly teach the microstructure of transition zone (i.e. third area, as claimed). However, given that Charest teaches a substantially similar method, there is a reasonable expectation that Charest would meet/possess the claimed limitation of “wherein the third area is composed of only tempered martensite”, absent evidence to the contrary. Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Response to Arguments
Applicant's amendments and arguments thereto, filed 12/22/2020 have been considered and are persuasive. 
However, in response to applicant’s arguments (page 5, top) that Therrien does not teach that the transition zone (interpreted as the third area, as claimed) is heated to a temperature which is lower than the second transition temperature, as claimed, the examiner respectfully disagrees. Therrien teaches that the transition zone is formed by partially masking or partially tempering said zone area, thereby reasonably suggesting that the transition zone would be heated to a temperature which is not as high as the temperature of the soft zone (interpreted as the second area, as claimed) that receives the full tempering process. However, based on this disclosure of Therrien, the examiner agrees with applicant’s arguments that Therrien does not teach or reasonably suggest that the transition zone (i.e. third area) is only heated by conducted heat from the soft zone (i.e. second area). Therefore, the amendment has overcome the rejection under 103 in view of Therrien and Messler. 
The rejection is withdrawn, however, upon further consideration a new rejection is made in view of Charest (US2011/0315281) as evidenced by Chiriac (US2018/0274052)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0054958 – Similar method to claimed invention in which “upper soft regions” and “lower soft regions” are formed.
US2019/0106155 – Similar method to claimed invention for B-pillars of automobiles in which small transitions zones between the heated and cooled sections, are formed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731